EXHIBIT CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS As independent petroleum engineers and geologists, we hereby consent to the use of our reports and sensitivities to such reports relating to the proved oil and gas reserves of Rosetta Resources Inc., to the information derived from such reports and sensitivities to such reports and to the reference to this firm as an expert in Form 10-K filed by Rosetta Resources Inc. Netherland, Sewell & Associates By: /s/ Danny D. Simmons President and Chief Operating
